IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0786
                               Filed November 3, 2021


JAMES FARNSWORTH II,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Christopher C.

Foy, Judge.



      Applicant appeals the denial of several ineffective-assistance-of-counsel

claims raised in his postconviction-relief application following his conviction of

second-degree murder.      AFFIRMED IN PART, REVERSED IN PART, AND

REMANDED.




      Philip B. Mears of Mears Law Office, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       James Farnsworth II stabbed Ian Decker with a pocket knife in Mason City.

Decker died. The State charged Farnsworth with first-degree murder. A jury found

him guilty of second-degree murder. The court of appeals affirmed Farnsworth’s

conviction. See State v. Farnsworth, No. 13-0401, 2014 WL 2884732, at *1 (Iowa

Ct. App. June 25, 2014).

       Farnsworth filed a postconviction-relief application, raising several

ineffective-assistance-of-counsel claims. The district court denied the application

following an evidentiary hearing. The court concluded Farnsworth failed to show

that his trial attorney “breached an essential duty in representing him at trial or on

direct appeal” and “failed to show that [counsel] could have or should have done

anything different which would have changed the outcome of his case.” See

Strickland v. Washington, 466 U.S. 668, 687 (1984) (prescribing elements of

ineffective-assistance claim). The court denied a motion for enlarged findings and

conclusions. Farnsworth appealed.

I.     Failure to Retain Forensic Pathologist

       At trial, the State’s chief medical examiner testified she performed an

autopsy on Decker and “[t]he most significant wound” she discovered was “a stab

wound to the left chest.” She also discerned “a cutting wound on his left arm” and

“a stab wound to the left thigh.”     She determined the manner of death was

“[h]omicide” and the cause of death was a “[s]tab wound to the chest.”

       On cross-examination, Farnsworth’s attorney asked the medical examiner

if “the entry would have been more perpendicular as it related to the wound to the
                                           3


chest.” The medical examiner responded that neither the wound to the chest nor

the wound to the thigh was “exactly perpendicular”; both had “a direction.”

       On redirect examination, the medical examiner agreed with the prosecutor

that the chest wound “was slightly downward left to right.”           The prosecutor

capitalized on this testimony during her closing argument.             In an effort to

undermine non-expert testimony placing Farnsworth low to the ground and below

Decker immediately before the stabbing, she stated, “Here’s [Decker’s] chest, and

it’s a downward angle. You don’t get that from being below someone. You get

that from being at the same level, like the witnesses said, when they were both

standing up, or both at the same level.” She continued: “We have the direction of

the wound showing that there is no way that [Farnsworth] was under [Decker] when

he stabbed him in the chest because that could not—that would be an upward

direction, not a downward direction.”

       At the postconviction-relief hearing, Farnsworth offered the report of a

forensic pathologist who reviewed the medical examiner’s autopsy report as well

as other trial materials. After summarizing those materials, he opined, “The State

was in error regarding its statements in closing. It is nearly impossible to infer

relative positions of a victim and a person wielding a knife by virtue of directionality

of a stab wound to the chest.” The pathologist also opined “the left arm injury could

have been sustained as Mr. Decker tried to block the stabbing knife that ultimately

entered his chest,” making him “the victim of only two stabbing thrusts rather than

two stabbings and a separate slashing wound.”

       The postconviction court did “not read the report . . . to express any firm

conclusions regarding the relative positions of Farnsworth and Decker at the time
                                            4


the chest wound was inflicted.” The court found the report did “not appear to shed

much light on the relative positions of the combatants and would not have added

much, if anything, to the evidence of justification [Farnsworth’s trial attorney] was

able to elicit from the witnesses for the State at trial.” The court concluded

Farnsworth failed to establish the breach of an essential duty or prejudice based

on his trial attorney’s failure to retain a forensic expert.

       On appeal, Farnsworth argues his trial attorney opened the door to the

medical examiner’s “angle” testimony and the prosecutor’s use of that testimony

in her closing argument. He reprises his assertion that his trial attorney should

have retained an expert pathologist to develop the following issues: “(1) What was

the significance of the description of the fatal stab wound as ‘downward’? (2) Were

there 3 stabbing movements or just two?” In his view, “these issues were central

to the defense of justification” and “went directly to whether [his] version of the fight

was to be believed”—that he was actually underneath Decker and “threw the knife

upwards” and “that the injury to the chest was actually a deflection.”

       Farnsworth relies on Hernandez v. State, No. 05-0051, 2005 WL 3115850,

at *1 (Iowa Ct. App. Nov. 23, 2005). There, a defendant convicted of homicide by

vehicle asserted that his trial attorney was ineffective in failing to “retain an expert

toxicologist to examine the blood alcohol testing procedures followed by the State

in testing [his] blood sample after money was set aside for that purpose.”

Hernandez, 2005 WL 3115850, at *1. The court of appeals agreed, concluding the

defendant “was prejudiced.” Id. at *4. The court stated that there was “a strong

probability” an expert would have “called into doubt the validity of the State’s” blood

alcohol concentration test. Id.
                                           5


       This case is far different. The angle of the knife as it entered Decker was

not “central to the defense of justification,” as Farnsworth contends. Farnsworth

concedes as much in connection with another argument—he correctly notes that

the focus was on who started or continued the fight. The county attorney also did

not believe “the angle” of the knife “was a huge issue.” He “thought the bigger

issue was who . . . approached who first and whether he . . . was able to stab the

guy.” And, as the postconviction court noted, the forensic pathologist had “no

reason to question the autopsy findings and conclusions” and opined that “the

determination of directionality of stab wounds often is somewhat subjective.” As

for the number of stab wounds, it matters little whether there were two or three; the

key fact was that the stab wound to Decker’s chest caused his death.

       At the end of the day, whether to call an expert witness is a matter of trial

strategy. See Heaton v. State, 420 N.W.2d 429, 432 (Iowa 1988). Farnsworth’s

trial attorney reasonably could have decided that an equivocal opinion such as the

one given by the pathologist at the postconviction proceeding would have

bolstered the state medical examiner’s testimony and undermined the testimony

of the non-expert witnesses who described Farnsworth’s position relative to

Decker’s. See Babcock v. State, No. 19-1035, 2021 WL 603229, at *3–4 (Iowa Ct.

App. Jan. 21, 2021) (stating defendant failed to show a defense expert “would have

helped him in his murder trial”); Dawson v. State, No. 17-1679, 2019 WL 1940727,

at *5 (Iowa Ct. App. May 1, 2019) (concluding defendant was not prejudiced by

counsel’s failure to call an expert pathologist to opine on how aggressive a fight

was). On our de novo review, we agree with the district court that Farnsworth’s

attorney was not ineffective in failing to call an expert witness at trial.
                                             6


II.    Failure to State Standard of Proof

       Farnsworth next contends his trial attorney “in his closing argument failed

to mention the standard of proof” and this “omission has to be below the level of

competent counsel.” Farnsworth concedes he was unable “to find any case where

counsel was declared ineffective for failing to mention or discuss the standard of

proof, that is ‘beyond a reasonable doubt.’” His concession together with a jury

instruction on the applicable burden of proof are dispositive. Also telling is the

jury’s rejection of the State’s case for first-degree murder, notwithstanding

counsel’s failure to mention the burden of proof. We agree with the postconviction

court that Farnsworth failed to show counsel “breached any duty, let alone an

essential duty” and did not show “he was prejudiced by the closing argument made

by” counsel.

III.   Failure to Challenge Sufficiency of the Evidence on Justification

       Farnsworth argues his trial attorney was ineffective in failing to challenge

“the sufficiency of the evidence that [he] [] initiated the fatal conflict either at trial or

on appeal.” But, as the State notes, his attorney did challenge the sufficiency of

the evidence on this issue. Counsel stated:

       [T]he State has not proven, given that every witness that testified on
       behalf of the State, indicated that Ian Decker initiated the action,
       commenced the first blows. And that every witness produced by the
       State indicated that Mr. Farnsworth absorbed those blows and was
       below Mr. Decker. That the State has not proved, as they are
       required to do, that the defendant was not justified.

       The trial court found there was “sufficient evidence to submit the case to a

jury in regard to all of the elements and in regard to the defense.” That there was.

The court of appeals summarized the evidence in the prior opinion. Farnsworth,
                                          7


2014 WL 2884732, at *1–2.        The court pointed out Farnsworth punched his

girlfriend at a bar after she received a text from her ex-boyfriend Decker, waited

for her outside the bar, proceeded to an apartment where his girlfriend and others

were headed, left the apartment but returned, and continued a fight initiated by

Decker, that ultimately resulted in the stabbing. Id.

       The jury reasonably could have found the State proved Farnsworth

“continued the incident which resulted in injury or death,” an element contained in

the justification instruction. As the postconviction court stated, “Farnsworth had

several opportunities to avoid the fatal fight with Decker but each time he made

choices and took actions which continued the tension and ill will that was building

up.” On our de novo review, we conclude counsel could not have breached an

essential duty because he raised a challenge to the sufficiency of the evidence

supporting justification but, in any event, Farnsworth was not prejudiced. See

State v. Bowers, No. 18-1827, 2020 WL 1310290, at *2 (Iowa Ct. App. Mar. 18,

2020) (concluding the defendant could not “show he was prejudiced by counsel’s

omission [of the justification defense] when moving for judgment of acquittal

because the State presented ample evidence to counteract his justification

defense”); Weatherspoon v. State, No. 03-0498, 2005 WL 723882, at *2 (Iowa Ct.

App. Mar. 31, 2005) (finding no prejudice where “[t]he evidence overwhelmingly

demonstrate[d] that even though [someone else] was the first aggressor, [the

defendant] defended himself with an unreasonable amount of force, thereby

negating any reliance on self-defense as justification for his actions”).
                                          8


IV.    Other Ineffective-Assistance-of-Counsel Claims

       Farnsworth argues “[t]here are many [other] instances where the

performance of [trial counsel] dropped below the standard of reasonably

competent counsel.” He specifically contends (A) counsel should never have

taken the case because of his inexperience in handling felony jury trials and

because of a claimed conflict of interest; (B) counsel did not move to sequester

witnesses; (C) counsel failed to tell his client about a plea offer; (D) counsel failed

to object when the prosecutor told the jurors they did not have to be unanimous on

the justification defense; (E) counsel failed to properly question the state medical

examiner; (F) counsel failed to refer to the downward angle of the fatal stab wound

in closing argument; (G) counsel was ineffective on appeal; and (H) counsel

mishandled the original bond conditions and failed to appeal the forfeiture

provisions contained in the sentencing order. He contends “[a]ll the claims of

ineffective counsel cumulatively establish the necessary prejudice.”

       A.     Inexperience of Counsel/Conflict of Interest

       Farnsworth argues, “The breach of duty started when [counsel] took the

case, a first degree murder case, that he was not competent to handle.” He cites

the postconviction testimony of the attorney’s legal assistant, who stated the

attorney quoted a high retainer because he really did not want to take the case.

The testimony provides little support for the inexperience claim given the legal

assistant’s concession that Farnsworth’s attorney might have just had “a lot on [his]

plate and this would be a lot more.”

       Farnsworth also cites evidence of his attorney’s misappropriation of assets

and other “misdeeds.” We agree with the postconviction court that Farnsworth
                                          9


failed to tie those misdeeds to the representation in his case. Counsel’s role in

securing a verdict for the lesser offense of second-degree murder also weakens

his claim of incompetence. We conclude counsel was not ineffective in taking

Farnsworth’s first-degree murder case.

       We turn to the claimed conflict of interest. Farnsworth contends his attorney

“should never have taken the case involving a serious crime in Mason City”

because “[h]is firm represented the Mason City Police Department.” Farnsworth

was required to prove the firm’s representation of the city posed an actual conflict

of interest. See State v. Watson, 620 N.W.2d 233, 238 (Iowa 2000); see also State

v. Vaughan, 859 N.W.2d 492, 500 (Iowa 2015) (“When neither the defendant nor

his or her attorney raises the conflict of interest, the defendant is required to show

an adverse effect on counsel’s performance to warrant reversal, even if the trial

court should have known about the conflict and failed to inquire.”). He failed to

make that showing. As the postconviction court stated:

              There is nothing in the record before the Court to show that
       [counsel] or his law firm ever represented any of the police officers
       whom the State called as trial witnesses against Farnsworth,
       whether in their individual capacity or as members of the Mason City
       Police Department, in any other lawsuits or legal matters. Further,
       there is nothing in the record in this case to show that any of the
       police officers whom the State called as trial witnesses against
       Farnsworth played any role or had any involvement in the cases
       where [counsel] or his law firm served as counsel for the City of
       Mason City.

See Dewberry v. State, No. 14-1198, 2015 WL 7567514, at *5 (Iowa Ct. App. Nov.

25, 2015).
                                        10


       B.      Sequestering of Witnesses

       “Courts have long recognized the practice of excluding witnesses as a

means of preventing a witness from shaping his testimony to confirm with that of

earlier witnesses.” State v. Sharkey, 311 N.W.2d 68, 70 (Iowa 1981). Farnsworth

argues “[t]here was no order on the record requiring sequestering of witnesses.”

       The record on whether witnesses were sequestered was conflicting. At the

postconviction hearing, Farnsworth testified he “looked back . . . where all the

people could sit . . . [and] saw some of the witnesses before they had testified.”

His brother similarly testified to seeing witnesses in the courtroom before they

testified. The county attorney, in contrast, stated it was “standard protocol” to

sequester witnesses and “we did that in this case.” The attorney who prosecuted

the case similarly testified witnesses sat and waited in a different room and “would

have to be brought in from that room.” She recalled discussing the issue with a

witness and testified, “I know that they were sequestered because otherwise there

would be no reason to keep [that witness] out.” The victim-witness coordinator

testified, “[W]e made arrangements with the Sheriff’s Department of where the

witnesses would be stationed until they went into court to testify.” She said, “[W]e

also spoke with them as far as not talking about the case or any testimony when

they testified.”

       Even if a court could have found the testimony of Farnsworth and his brother

more credible than the testimony of the State witnesses, the State correctly points

to an absence of “proof that any of the State’s witnesses changed their testimony

or were otherwise influenced by anything someone else said in the courtroom.”
                                         11


Farnsworth failed to prove he was prejudiced by any failure to follow the

sequestration protocols.

       C.     Plea Offer

       Farnsworth contends his attorney “did not tell [him] about a plea offer.” At

the same time, he concedes his attorney told him the prosecutor would not offer

anything less than second-degree murder and a plea of that nature would be

unacceptable to Farnsworth or his family. In Farnsworth’s words, “[I]t was nothing

that we pursued after that.”

       The county attorney confirmed telling defense counsel “murder two was as

low as [he] could go.” In the prosecutor’s words defense counsel responded, “[H]is

client would not plead guilty to a murder two, so that pretty much ended

discussions.” Counsel could not have breached an essential duty in failing to

convey a plea Farnsworth categorically ruled out. In any event, the jury returned

a verdict for second-degree murder. Accordingly, Farnsworth could not establish

he was prejudiced by any failure to convey any plea offer of second-degree

murder.

       D.     Non-unanimous Jury in Deciding Justification Defense

       Farnsworth argues his attorney “did not object when the prosecutor told the

jury how they did not have to [be] unanimous [in deciding the justification defense].”

But he also concedes, “In all likelihood, the statement by the Prosecutor to the jury

during closing arguments regarding unanimity was a correct statement in the law.”

If the prosecutor’s statement of the law was correct, Farnsworth’s attorney could

not have breached an essential duty in failing to challenge it.
                                         12


       E.     Cross-Examination

       Farnsworth contends his attorney “was ineffective in his examination of” the

state medical examiner by “allowing the evidence that the fatal wound occurred in

a downward direction.” We discussed the issue in Part I. We reiterate the angle

of the knife as it entered the chest was of scant importance in establishing the

cause of death. The key fact was the knife’s penetration into Decker’s heart.

Farnsworth failed to establish he was prejudiced by his attorney’s questioning of

the medical examiner.

       F.     Angle of Fatal Stab Wound

       Farnsworth contends his attorney “was ineffective by failing to make any

argument in closing regarding the downward angle of the fatal blow.” We have

already discussed the minimal relevance of the testimony. In addition, the jury

received an instruction stating closing arguments were not evidence, a rule

Farnsworth’s attorney highlighted in his closing argument. He told the jury more

than once not to accept the prosecutor’s version of events.           He highlighted

Decker’s role as “the aggressor”; Decker’s “initiat[ion of] the contact”; Decker’s act

of “forc[ing] [Farnsworth] to the ground after striking him about the face and head”;

and Decker’s infliction of “multiple blows.”       He underscored the fact that

“Farnsworth went to the ground” and “Decker was crouched above him before the

stabbing took place.” He summed up as follows: “[Farnsworth] on his knees, Ian

Decker above him, he reacted. And as such, he’s entitled [to] your consideration

of self-defense.” In short, counsel tackled the justification defense, asked the jury

to discount the prosecutor’s version, and succinctly summarized the facts

supporting a finding of justification. Counsel did not breach an essential duty in
                                         13


failing to counter the prosecutor’s statements regarding the angle of the knife, and

the omission was non-prejudicial.

       G.      Ineffective Appellate Counsel

       Farnsworth contends counsel “was ineffective on appeal in quite a number

of ways.” He notes that counsel “messed up the combined certificate by identifying

the appeal as from a guilty plea” and “failed to follow proper procedure” by omitting

“the required section about preservation of error.” As the State points out, “these

delays in submitting the proof brief did not harm Farnsworth—his appeal continued

through the adjudicatory process, including oral argument, a decision by the Court

of Appeals, and denial of further review by the Supreme Court.” Farnsworth failed

to establish that he was prejudiced by counsel’s omissions.

       H.      Mishandling of Appearance Bond

       Farnsworth was “[h]eld for bond in the amount of: $100,000.” A provision

requiring cash bail was crossed out. Counsel made a request for bond review.

Following a hearing, the district court amended the bail requirements to permit

release from custody “only upon the posting of bond in the amount of $200,000

cash only,” with “[a]t least $50,000 of this cash bond” to “be posted in” Farnsworth’s

name only. “The remainder (up to $150,000) of cash bond” could be “posted by

surety.”    A $150,000 bond was posted by surety and Farnsworth deposited

$50,000 cash in his name with the clerk of court. The $50,000 cash appearance

bond contained language authorizing the clerk of court to use the “bail bond to “pay

all fines, surcharges, [costs] and victim restitution that” may be ordered by the

court. The $150,000 bond posted by the surety did not contain the same language.
                                          14


       After the jury found Farnsworth guilty, the sentencing order required him to

pay $150,000 in pecuniary damages to Decker’s heirs and $14,972 of restitution

to the Crime Victim Assistance program. The court later released and exonerated

the surety bond. The court expressed an intent to forfeit the $50,000 cash bond

“for application toward victim restitution . . . [i]n the absence of a written objection

by either party.” Farnsworth’s attorney lodged no objection and the court forfeited

the bond. The restitution plan provided for $164,972 in restitution, applied the

$50,000 cash bond to that sum, and stated $114,972 was “due.”

       Farnsworth contends his attorney mishandled his appearance bond. In his

view, counsel should have left the original bond of $100,000 alone. As a result of

his requested bond review, he argues the bond was doubled and Farnsworth was

required to post $50,000. He also argues, “This was clearly intended to create a

fund out of which statutory restitution could be paid in the event of the conviction.”

Farnsworth concedes his attorney “told the family this was illegal for restitution to

be part of the consideration of bond” but argues he “did not do anything about it.”

       We need not address whether counsel breached an essential duty in

seeking bond review.      The operative omission with respect to the bond was

counsel’s failure to object to the court’s application of the cash portion to

Farnsworth’s restitution obligation. See State v. Letscher, 888 N.W.2d 880, 885,

887 (Iowa 2016) (“No statutory sentencing provision exists in Iowa to authorize a

court to forfeit bail. . . . The disposition of pretrial bail money is not an authorized

part of sentencing, and therefore, a sentencing court is without statutory authority

to forfeit bail as a part of a sentence. Action taken against bail must comply with

the statutory terms and conditions.”). Although the State correctly notes Letscher
                                          15


postdated Farnsworth’s posting of his bond and counsel had no duty “to foresee

that result,” counsel did not require Letscher to argue that no statutory authority

supported the forfeiture of the cash bond for restitution. Indeed, statutory authority

in effect at the time said precisely the opposite:

               Upon the filing of the undertaking and the certificate of the
       officer, or the certificate of the officer alone if money has been
       deposited instead of bail, the court or clerk shall immediately order
       return of the money deposited to the person who deposited the
       same, or order an exoneration of the surety.

Iowa Code § 811.8(2) (2015) (emphasis added). We conclude counsel had a duty

to object to the district court’s expressed intent to apply the cash bond amount to

his outstanding restitution obligation.     We further conclude Farnsworth was

prejudiced by the omission, to the tune of $50,000. We “return the case to the

district court for the clerk to disburse the bail money as required by law.” Letscher,

888 N.W.2d at 886.

V.     Disposition

       We affirm the district court’s denial of all the ineffective-assistance-of-

counsel claims except the claim that Farnsworth’s attorney should have objected

to the intended forfeiture of the $50,000 cash bond. We reverse the denial of that

claim and remand for return of that sum to Farnsworth.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.